Title: To George Washington from Benjamin Moody, 1 September 1779
From: Moody, Benjamin
To: Washington, George


        Alexandria, Va., 1 Sept. 1779. Moody, desiring to “dispose of the Lands devised me by Colo. Thomas Colvill, and those which I purchased of his Executors,” requests that GW execute a deed for him for the lands purchased from his executors, of which GW is the only survivor. Moody owes the Colville estate for the purchase price of the lands and desires to settle with GW in loan office certificates, which he will deposit with John Parke Custis or any other gentleman of Fairfax County, Va., that GW might appoint. Moody informs GW that he has sold the land for £15,000 and is bound for double the sum to deliver the title to the lands by 1 Jan. 1780.
      